OPINION OF THE COURT

Per Curiam.

Respondent was admitted to practice by this court on November 14, 1956. On April 18, 1981, upon his plea of guilty in the United States District Court for the Western District of New York he was convicted of the offense of failure to file an income tax return for the calendar year 1977 and fined $10,000. Execution of the sentence was suspended and respondent was placed on unsupervised probation for a period of one year upon condition that he pay the fine in installments as determined by his probation officer. On May 4, 1981 he was automatically suspended from the practice of law by this court pursuant to section 90 (subd 4, par f) of the Judiciary Law.
Respondent’s conviction was for a serious crime as defined by section 90 (subd 4, par d) of the Judiciary Law and constituted a violation of canon 1 of the Code of Professional Responsibility (EC 1-1, 1-5; DR 1-102). He *478should, therefore, be suspended from the practice of law for a period of six months commencing May 4, 1981 and until the further order of the court.
Dillon, P. J., Cardamons, Simons, Hancock, Jr., and Schnepp, JJ., concur.
Final order of suspension entered pursuant to section 90 (subd 4, par g) of the Judiciary Law.